Citation Nr: 0531608	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a missing finger on the 
right hand, and for multiple fractures on the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1987 to July 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Des Moines, Iowa Department of Veterans Affairs (VA) Regional 
Office (RO).  

The claim was previously before the Board in November 2003 
and June 2005, at which time it was remanded for additional 
development.

In September 2002, the veteran testified at a personal 
hearing before the Board. A transcript of that hearing has 
been associated with the claims file.  However, the record 
reflects that the veteran was afforded another opportunity to 
present testimony before the Board because the Veteran's Law 
Judge who presided over the September 2002 hearing is no 
longer with the Board.  The veteran was scheduled to appear 
before the undersigned Veteran's Law Judge in October 2005, 
but he failed to appear for the hearing.


FINDING OF FACT

A missing finger on the right hand and multiple fractures on 
the right hand disability pre-existed service, and has not 
been shown by competent evidence to have been chronically 
aggravated by active service.









CONCLUSION OF LAW

A pre-existing missing finger on the right hand, and multiple 
fractures on the right hand disability, were not aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a February 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant. The letter informed the appellant of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim in his February 2004 letter.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The AOJ's 
February 2004 letter informed him that additional information 
or evidence could be submitted to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the March 2005 Supplemental Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issue on appeal was 
denied prior to VCAA notice.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the February 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as a VA examination report. The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b)(2005). 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d)(2005).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service. That presumption can be rebutted by clear 
and unmistakable evidence that such a disability existed 
prior to service and was not aggravated by service. See 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(2005).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)(2005).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Legal Analysis

The veteran asserts that service connection is warranted for 
a missing finger on the right hand, and for multiple 
fractures of the right hand.  In this case, the Board is 
satisfied that the veteran's missing finger and multiple 
fractures on the right hand clearly and unmistakably existed 
prior to service.  In this regard, the Board notes that on 
Applicant Medical Prescreening Forms dated in December 1986 
and March 1987, the veteran reported that he was in a car 
accident at the age of 3 and that his little finger had been 
removed.  Similarly, on his December 1986 enlistment 
examination, the veteran reported a history of broken bones 
and loss of a finger or toe.  Additionally, on the same 
examination, an examiner noted that the veteran's right fifth 
digit was amputated at the age of three and that the fifth 
metacarpal phalangeal joint ached occasionally. 38 U.S.C.A. 
§ 1111.  

Thus, the question becomes whether or not the veteran's 
missing finger, and multiple fractures on the right hand, 
were aggravated by service, and whether any such aggravation 
was due to service or the natural progression of the 
condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(b)(2005).  In terms of aggravation, the record reflects that 
in June 1987, the veteran, after failing physical training 
(push-ups), complained of decreased strength in the hand, 
secondary to an injury 16 years prior.  The examiner reported 
that the veteran had a well-healed stump on the 5th 
metacarpal phalangeal that was nontender.  He also indicated 
that the fourth finger had five degrees of flexion and that 
it was unable to fully extend.  The examiner further reported 
that the veteran's other fingers had full range of motion and 
had no abnormalities, that his wrist was nontender, and that 
x-rays showed degenerative changes that were consistent with 
old trauma.  The examiner assessed the veteran's condition as 
weakened right hand status post multiple fractures.  

However, the Board finds that such symptomology did not 
constitute a chronic aggravation of the pre-existing right 
hand disability.  In this regard, in March 2003, a VA 
examiner, after an examination and a review of the veteran's 
claims file, diagnosed the veteran with status post crushing 
trauma of the right hand, with multiple fractures and 
amputation of the little finger.  The examiner stated that 
the veteran's current right hand complaints of numbing and 
dropping were likely symptoms of an entrapment neuropathy at 
the wrist, which was at least likely as not a consequence of 
his previous childhood wrist fractures and not a consequence 
of the routine training experiences in the Navy.  
Significantly, he further opined that the record indicated 
that the veteran had "an obvious disability of the right 
hand prior to service and it [was] less likely as not that 
the few weeks of service aggravated this condition." 
Therefore, in the absence of any evidence to the contrary, 
the Board concludes that the veteran's pre-existing missing 
finger on the right hand and multiple fractures on the right 
hand disability were not chronically aggravated by active 
service.  

In conclusion, although the veteran asserts that his current 
right hand/wrist disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the March 2003 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran's pre-
existing right hand disability was chronically aggravated by 
his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2004), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a missing finger on the right hand, and for 
multiple fractures on the right hand.


ORDER

Entitlement to service connection for a missing finger on the 
right hand, and for multiple fractures on the right hand, is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


